Title: To Thomas Jefferson from J. Phillipe Reibelt, 24 July 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Balt. le 24 Juill. 1806.
                        
                        Je viens de rencontrer dans l’Atelier de Mr. Geanty—un Belier hydraul. que Mr. Montgolfier lui a
                            envoyè—en desavouant les demarches de Mr. le Marquis de Lapoype — Il a un orifice de 2⅛ pouce de diamêtre, eleve une
                            Colonne d’eau d’un pouce a une hauteur de 200 pieds, et doit couter 100 Gourdes. Mr. Geanty, a qui il paroit, d’etre d’une
                            Construction differente de celui de Mr. de Lapoype m’a offert de le prendre avec Moi, quand j’irais Vous presenter mes
                            profonds homages.
                        
                            Reibelt.
                        
                    